106 Ga. App. 485 (1962)
127 S.E.2d 383
GREEN
v.
THE STATE.
39610.
Court of Appeals of Georgia.
Decided September 5, 1962.
Ray, Owens & Keil, J. Walter Owens, for plaintiff in error.
W. B. Skipworth, Jr., Solicitor, contra.
NICHOLS, Presiding Judge.
The defendant was tried and convicted for the offense of public indecency. A motion for new trial was filed on the usual general grounds and later amended so as to include 2 special grounds. One special ground is but an amplification of the usual general grounds while the other assigns error on the following excerpt from the court's charge: "I charge you that in order for the State to carry that burden and to show that an act was open and public within the meaning of the statute, the State must show you that that act was committed in the presence of more than one person; that that act was either witnessed by more than one person or that it was committed at a place at a time where if more than one person had looked more than that one person could have seen the act." The trial court overruled the motion for new trial as amended and the defendant now assigns error on such adverse judgment. Held:
1. Evidence was adduced that the defendant exposed his private parts at a public place (a public street in the City of Columbus), where one witness saw such indecent exposure and where other persons saw or could have seen the same. Accordingly, the verdict was authorized by the evidence. See Austin v. State, 104 Ga. App. 795 (4) (122 SE2d 926), and citations.
2. The excerpt from the charge complained of properly instructed the jury that in order for the State to carry the burden and show an act of public indecency it must show that such act was witnessed by one person and committed where other persons could have seen it had they looked, or that such act was witnessed by more than one person.
Judgment affirmed. Frankum and Jordan, JJ., concur.